IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 356 WAL 2020
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
             v.                           :
                                          :
                                          :
JAMES E. KARR,                            :
                                          :
                   Petitioner             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2021, the Petition for Allowance of Appeal is

DENIED.